Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 19-cv-01245-PAB-NYW

   ANTONIO MARTINEZ,

         Plaintiff,

   v.

   COLORADO DEPARTMENT OF CORRECTIONS,
   CORRECTIONAL HEALTHCARE PARTNERS, LLC,
   JACKSON & COKER MEDICAL GROUP, LLC,
   MRS. BUFMACK,
   SGT. SCHWAB,
   SGT. MASSEY,
   SGT. GOSS,
   LT. LONDON,
   OFFICER HARRINGTON,
   OFFICER FRAZIER,
   OFFICER MALDONADO,
   HSA ANDERSON,
   MRS. GARCIA, and
   JOHN DOES 1-8 RESPECTIVELY,

         Defendants.


                                          ORDER


         This matter is before the Court on the Recommendation of United States

   Magistrate Judge [Docket No. 104]. The Recommendation addresses the Colorado

   Department of Corrections, Mrs. Bufmack, Sgt. Schwab, Sgt. Massey, Sgt. Goss, Lt.

   London, Officer Harrington, Officer Frazier, HSA Anderson, and Mrs. Garcia

   (collectively, “CDOC defendants”) Motion to Dismiss [Docket No. 36], Officer

   Maldonado’s Motion to Dismiss [Docket No. 78], Correctional Health Partners LLC’s
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 2 of 18




   Motion to Dismiss [Docket No. 85], and Jackson & Coker Medical Group, LLC’s Motion

   to Dismiss [Docket No. 88]. Plaintiff filed objections on June 24, 2020. Docket No.

   109. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND1

          Plaintiff is an inmate who, at the time relevant to this dispute, was incarcerated

   at the Colorado Territorial Correctional Facility (“Territorial”). Docket No. 6 at 7, ¶ 9.

   Plaintiff suffers from insulin resistant Type-II diabetes and Territorial is one of the

   Colorado Department of Corrections (“CDOC”) facilities with the ability to manage

   plaintiff’s diabetes. Id., ¶ 10. Plaintiff was transferred to Territorial in 2018 and, since

   then, he has declared 20-30 medical emergencies. Id., ¶ 13. Plaintiff was hospitalized

   twice within one year for heart attacks related to his diabetes. Id. at 5-6, ¶¶ 1-2.

   During his initial medical screening, plaintiff was given a “red card,” which designates

   him as a “person with a disability who has a standing restriction,” and limits plaintiff to

   an hour of standing with ten-minute breaks. Id. at 7, ¶ 12.

          Medical staff has consistently considered plaintiff’s issues to be blood sugar

   related and increase his insulin “without further evaluation.” Id., ¶ 15. As a result, he

   has been given an “excessive amount of insulin” along with other medications for his

   insulin-resistant diabetes, although Territorial refuses to provide a “dense form of

   insulin” that is needed to manage his diabetes. Id. at 7-9, 13-15, 21, 28-30, ¶¶ 15-16,

   22-23, 47, 54, 94, 141-44, 147. This has caused hypertension, weight gain, and high

          1
            The Court assumes that the allegations in plaintiff’s amended complaint are
   true in considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162
   (10th Cir. 2011).

                                                 2
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 3 of 18




   blood sugar. Id. at 8, ¶¶ 17-21.

          In addition to mismanaging his diabetes, plaintiff alleges that defendants are

   generally indifferent to his disabilities, have assigned him to work in the kitchen, have

   revoked privileges and terminated him from his GED course for attending medical

   appointments, have refused his attempts to declare medical emergencies, and have

   refused to provide him a diabetic diet. Id. at 9-15, 17-18, 20-21, 29-30, ¶¶ 24-60, 69-

   76, 88-95, 145-47.

          Plaintiff filed his complaint on April 29, 2019. Docket No. 1. In his amended

   complaint, plaintiff makes claims based on (1) the Americans with Disabilities Act

   (“ADA”), the Rehabilitation Act (“RA”), the Civil Rights for Institutionalized Persons Act

   (“CRIPA”), the Colorado Montez Act, the due process clauses of the United States and

   Colorado Constitutions, the Eighth Amendment of the United States Constitution, state

   law violations of negligence, malpractice, intentional infliction of emotional distress, and

   state liability under respondeat superior,2 (2) failure to accommodate under the ADA,

   RA, CRIPA, the Colorado Montez Act, and article II, section 25 of the Colorado

   Constitution, (3) deliberate indifference under the Eighth and Fourteenth Amendments

   of the United States Constitution, (4) negligence and malpractice, (5) intentional

   infliction of emotional distress, and (6) respondeat superior. See generally Docket No.

   6.

          On September 13, 2019, the CDOC defendants filed a motion to dismiss,


          2
             Out of caution, the magistrate judge treated this as one claim, although it is
   unclear whether it is a summation of plaintiff’s various claims or an independent claim
   for relief. Docket No. 104 at 5 n.1. The Court does the same.

                                                3
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 4 of 18




   arguing that plaintiff failed to exhaust administrative remedies and that they were

   immune from suit under the Eleventh Amendment. See Docket No. 36. On January 14,

   2020, Officer Maldonado filed a motion to dismiss, also arguing that plaintiff failed to

   exhaust administrative remedies and that he was immune from suit under the Eleventh

   Amendment. Docket No. 78. On January 27, 2020, Correctional Health Partners filed

   a motion to dismiss, arguing that plaintiff failed to plead any plausible claim against it.

   Docket No. 85. On February 11, 2020, Jackson & Coker Medical Group filed a motion

   to dismiss, arguing that plaintiff failed to plead a plausible claim against it. Docket No.

   88. On April 6, 2020, the magistrate judge gave notice to the parties of her intent to

   convert the CDOC and Maldonado motions to dismiss to motions for summary judgment

   and provided plaintiff an opportunity to update the record. Docket No. 92.

          Magistrate Judge Wang issued a recommendation on the four motions on June

   4, 2020. Docket No. 104. After granting plaintiff’s motion for an extension of time to file

   his objections, Docket No. 108, plaintiff filed objections on June 24, 2020. Docket No.

   109.

   II. LEGAL STANDARD

          The Court must “determine de novo any part of the magistrate judge’s

   disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection

   is “proper” if it is both timely and specific. United States v. One Parcel of Real Prop.

   Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). A specific objection

   “enables the district judge to focus attention on those issues – factual and legal – that

   are at the heart of the parties’ dispute.” Id.


                                                    4
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 5 of 18




          In the absence of an objection, the district court may review a magistrate judge’s

   recommendation under any standard it deems appropriate. See Summers v. Utah, 927

   F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a

   magistrate’s factual or legal conclusions, under a de novo or any other standard, when

   neither party objects to those findings.”). The Court therefore reviews the non-objected

   to portions of the recommendation to confirm that there is “no clear error on the face of

   the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review

   is something less than a “clearly erroneous or contrary to law” standard of review, Fed.

   R. Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).

   Because plaintiff is proceeding pro se, the Court will construe his objections and

   pleadings liberally without serving as his advocate. See Hall v. Bellmon, 935 F.2d

   1106, 1110 (10th Cir. 1991).

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

   facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

   Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

   F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

   statement need only ‘give the defendant fair notice of what the claim is and the grounds


                                                   5
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 6 of 18




   upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

   Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

   “supporting factual averments” with his allegations. Cory v. Allstate Insurance, 584

   F.3d 1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim on which relief can be based.” (citation

   omitted)); see also Moffet v. Halliburton Energy Servs., Inc., 291 F.3d 1227, 1231 (10th

   Cir. 2002) (stating that a court “need not accept [] conclusory allegations”). “[W]here

   the well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct, the complaint has alleged – but it has not shown – that the pleader is

   entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations and

   alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements

   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson


                                                6
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 7 of 18




   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed fact is “material” if,

   under the relevant substantive law, it is essential to proper disposition of the claim.

   Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

   over material facts can create a genuine issue for trial and preclude summary

   judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

   issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

   verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

   1997).

            Where “the moving party does not bear the ultimate burden of persuasion at

   trial, it may satisfy its burden at the summary judgment stage by identifying a lack of

   evidence for the nonmovant on an essential element of the nonmovant’s claim.”

   Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quotations

   omitted). “Once the moving party meets this burden, the burden shifts to the

   nonmoving party to demonstrate a genuine issue for trial on a material matter.”

   Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

   1994). The nonmoving party may not rest solely on the allegations in the pleadings,

   but instead must designate “specific facts showing that there is a genuine issue for

   trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quotations omitted). “To

   avoid summary judgment, the nonmovant must establish, at a minimum, an inference of

   the presence of each element essential to the case.” Bausman, 252 F.3d at 1115.

   When reviewing a motion for summary judgment, a court must view the evidence in the

   light most favorable to the non-moving party. Id. “[W]hen a district court relies on


                                                7
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 8 of 18




   material from outside the pleadings, the court converts the motion to dismiss into a

   motion for summary judgment.” Price v. Philpot, 420 F.3d 1158, 1167 (10th Cir. 2005)

   (citing Lamb v. Rizzo, 391 F.3d 1133, 1136 (10th Cir. 2004)). If a motion to dismiss is

   converted, a court should “provide the parties with notice so that all factual allegations

   may be met with countervailing evidence.” Id. (quoting Burnham v. Humphrey Hosp.

   Reit Trust, Inc., 403 F.3d 709, 713 (10th Cir. 2005)).

   III. ANALYSIS

          A. Claims against Correctional Healthcare Partners and Jackson & Coker

          Plaintiff has not objected to that portion of the magistrate judge’s

   recommendation that plaintiff has failed to state a claim under the ADA, the RA, the

   Fourteenth Amendment, or the Eighth Amendment against Correctional Healthcare

   Partners and Jackson & Coker Medical Group. The Court has reviewed the non-

   objected portions of the recommendation to satisfy itself that there is “no clear error on

   the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on

   this review, the Court has concluded that this portion of the recommendation is a

   correct application of the facts and the law.

          B. Eleventh Amendment and the RA

          No party has objected to that portion of the magistrate judge’s

   recommendation that the Eleventh Amendment does not bar a suit for monetary

   damages under the RA against the individual defendants in their individual capacities

   or their official capacities. The Court has reviewed the non-objected portions of the

   recommendation to satisfy itself that there is “no clear error on the face of the record.”


                                                   8
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 9 of 18




   Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

   concluded that this portion of the recommendation is a correct application of the facts

   and the law.

          C. Eleventh Amendment and the ADA, and Remaining RA Claim

          Magistrate Judge Wang recommends that plaintiff’s claims against the individual

   defendants in their official capacities under the ADA be dismissed due to Eleventh

   Amendment immunity. Docket No. 104 at 18. Specifically, the magistrate judge

   concluded that (1) RA does not apply to prison employment, (2) the ADA does not

   apply to prison employment unless there is an actual violation of the Fourteenth

   Amendment, and (3) plaintiff has failed to allege conduct that demonstrates an actual

   violation of the Fourteenth Amendment.3 Id. at 16-18.

          Plaintiff makes two objections. See Docket No. 109 at 7-8. First, plaintiff argues

   that, while the ADA and RA do not apply to prison employment when inmates are

   precluded from participating in jobs, they do apply when inmates are required to

   participate in work assignments. Id. at 7. Second, plaintiff argues that it was

   inappropriate to apply the Eighth Amendment framework in analyzing his Fourteenth

   Amendment claim. Id. at 8.

          As to plaintiff’s first objection, the Court agrees with the magistrate judge that the



          3
            Plaintiff does not object to the magistrate judge’s conclusion that the Eleventh
   Amendment does not bar a claim under the ADA unless there is an actual violation of
   the Fourteenth Amendment. After review, the Court finds that there is “no clear error
   on the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes, as to the
   magistrate judge’s conclusion on this point. The Court concludes that this portion of
   the recommendation is a correct application of the facts and the law.

                                                9
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 10 of 18




    RA and the ADA, generally, do not apply to prison employment. Plaintiff is correct that

    the cases that the magistrate judge cited do not involve situations where an inmate is

    required to work in a particular job rather than being barred from participating. See

    Docket No. 109 at 7. However, the Tenth Circuit does not differentiate between these

    types of situations. Rather, the Tenth Circuit has explicitly held that the ADA and the

    RA do not apply to prison employment. See Marshall v. Wyo. Dep’t of Corrections, 592

    F. App’x 713, 716-17 (10th Cir. 2014) (unpublished) (“[T]he ADA and RA do not apply

    to prison employment.”); White v. Colorado, 82 F.3d 364, 367 (10th Cir. 1996) (“The

    Rehabilitation Act . . . does not apply to issues of prison employment . . . [and] the ADA

    does not apply to prison employment situations either.” (citations omitted)). Williams v.

    Meese, 926 F.2d 994, 997 (10th Cir. 1991), which White relied on, reasoned that there

    is no employment relationship between an inmate and the prison. Id. Because there is

    no employment relationship, it does not matter if the prison is requiring an inmate to

    work or prohibiting an inmate from working. Regardless of the situation, there is no

    employment relationship and, thus, there cannot be RA claim against a prison, or an

    ADA claim unless there is an actual violation of the Fourteenth Amendment.

          Regarding plaintiff’s second objection, plaintiff misunderstands the magistrate

    judge’s analysis. Although the magistrate judge concluded that plaintiff’s allegations

    “are more appropriately analyzed under the Eighth Amendment,” the magistrate judge

    still proceeded to analyze plaintiff’s allegations under the Fourteenth Amendment, both

    the Due Process Clause and the Equal Protection Clause. Docket No. 104 at 17.

    Regarding due process, Magistrate Judge Wang compared plaintiff’s allegations to


                                                10
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 11 of 18




    those in United States v. Georgia, 546 U.S. 151, 155 (2006), and found that plaintiff’s

    allegations did not rise to the level required to show a due process violation. Id. In

    Georgia, a wheelchair bound inmate alleged that he was “confined for 23-to-24 hours

    per day [in a cell] . . . [where] he could not turn his wheelchair around . . .[,] [was]

    unable to use the toilet and shower without assistance, which was often denied, [and]

    had been forced to sit in his own feces and urine while prison officials refused to assist

    him in cleaning up the waste.” Id. The magistrate judge found that plaintiff’s

    allegations did not “rise to the level” of those in Georgia. Docket No. 104 at 17.

    Plaintiff does not object to this conclusion, and the Court finds no error. The inmate in

    Georgia was given no accommodations in nearly all facets of prison life whereas

    plaintiff’s allegations as they relate to the Fourteenth Amendment primarily rely on

    defendants’ continued requirement that he work in the kitchen.

           As to the magistrate judge’s equal protection analysis, plaintiff objects that “it is

    not rational to put someone’s health in jeopardy who has a documented serious

    medical condition, when the same [d]efendants rationally excluded other offenders with

    similar conditions from assignments that would not put them in danger.” Docket No.

    109 at 8. The magistrate judge did not, however, conclude that defendants’ actions

    were rational. Rather, the magistrate judge found that plaintiff had failed to allege any

    facts to suggest that the actions were not rational. Docket No. 104 at 17-18. Plaintiff

    alleged that “[o]ther inmates with diabetes or who have standing restrictions are not

    required to work in the kitchen. This disparate treatment has a discriminatory effect on

    me.” Docket No. 6 at 9, ¶ 27.


                                                  11
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 12 of 18




           The Court agrees that this conclusory statement is insufficient to state a claim

    for violation of the Equal Protection clause. To establish an equal protection violation,

    plaintiff “must allege facts that [defendants] treated him differently than other similarly

    situated prisoners. Individuals are ‘similarly situated’ only if they are alike ‘in all

    relevant respects.’” Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018)

    (citations omitted). In Requena, the plaintiff alleged that he was consistently denied

    “assistance” that his “black and white friends” had received. Id. at 1209-10. The Tenth

    Circuit found these allegations to be vague and conclusory. Id. at 1210. Plaintiff’s

    allegation fares no better; he only alleges that “[o]ther inmates with diabetes or who

    have standing restrictions are not required to work in the kitchen,” Docket No. 6 at 9, ¶

    27, but fails to allege any further details or that these “other inmates” are similar “in all

    relevant respects.” Requena, 893 F.3d at 1210 (citation omitted). As a result, the

    Court agrees that plaintiff has failed to state a claim for a violation of the Equal

    Protection Clause and his objection is overruled.

           D. Exhaustion of Administrative Remedies

           Magistrate Judge Wang recommends that the Colorado Department of

    Corrections and Officer Maldonado’s motions to dismiss be converted to motions for

    summary judgment. Docket No. 104 at 18. No party has objected such conversion.

    After review, the Court finds that there is “no clear error on the face of the record.”

    Fed. R. Civ. P. 72(b), Advisory Committee Notes. The Court concludes that this portion

    of the recommendation is a correct application of the facts and the law. After

    converting the motion, the magistrate judge concluded, based on the undisputed facts,


                                                  12
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 13 of 18




    that plaintiff failed to exhaust administrative remedies because he only filed a Step 1

    grievance and there was no basis for finding that the grievance process was

    unavailable to plaintiff. Docket No. 104 at 24-27.

           Plaintiff objects to the magistrate judge’s conclusion that the grievance process

    was available to him because there are no “adequate remedies for a person being

    refused care who was having a heart attack.”4 Docket No. 109 at 10.

           The Prison Litigation Reform Act (“PLRA”) states that “[n]o action shall be

    brought with respect to prison conditions under section 1983 of this title, or any other

    Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

    such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

    The Supreme Court has described the PLRA as a “mandatory exhaustion” statute and

    has “reject[ed] every attempt to deviate . . . from its textual mandate.” See Ross v.

    Blake, 136 S. Ct. 1850, 1857 (2016). “Because the prison’s procedural requirements

    define the steps necessary for exhaustion, an inmate may only exhaust by properly

    following all of the steps laid out in the prison system’s grievance procedure.” Little v.

    Jones, 607 F.3d 1245, 1249 (2010). The only “textual exception to mandatory

    exhaustion” in the PLRA is the lack of available of administrative remedies. Ross, 136


           4
             Plaintiff does not object to the magistrate judge’s conclusion that (1) seeking
    monetary damages does not render the administrative grievance process unavailable,
    (2) plaintiff was aware of the grievance procedure and, even if he was not, it is not an
    excuse for failing to comply with the grievance process, and (3) plaintiff’s allegation that
    his case manager failed to provide plaintiff with the proper grievance forms was
    conclusory. Docket No. 104 at 24-27. After review, the Court finds that there is “no
    clear error on the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes,
    as to the magistrate judge’s conclusion on this point. The Court concludes that this
    portion of the recommendation is a correct application of the facts and the law.

                                                 13
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 14 of 18




    S. Ct. at 1858. The Supreme Court has noted three types of administrative remedies

    that, “although officially on the books, [are] not capable of use to obtain relief.” Id. at

    1859. First, “an administrative procedure is unavailable when . . . it operates as a

    simple dead end – with officers unable or consistently unwilling to provide any relief to

    aggrieved inmates.” Id. Second, “an administrative scheme might be so opaque that it

    becomes, practically speaking, incapable of use.” Id. Third, a remedy can become

    unavailable when “prison administrators thwart inmates from taking advantage of a

    grievance process through machination, misrepresentation, or intimidation.” Id. at

    1860.

            Here, the undisputed evidence relevant to plaintiff’s objections demonstrates the

    following. First, the CDOC has a four-step grievance process pursuant to

    Administrative Regulation 850-04. Docket No. 37 at 2-3, ¶¶ 4, 10-11. After an informal

    first step, AR 850-04 requires a formal three-step process. Id. at 2, ¶¶ 5-6. An inmate

    is required to file a Step 1 grievance and, if the response to the Step 1 grievance does

    not resolve an inmate’s complaint, he or she is required to file a Step 2 grievance. Id.,

    ¶ 7-8. If the issue is not resolved at Step 2, an inmate must file a Step 3 grievance. Id.,

    ¶ 8. Once an inmate receives a response to the Step 3 grievance, he or she has

    exhausted administrative remedies. Id., ¶ 9. If any of these steps are not completed,

    or the grievance is denied for procedural reasons, an inmate will not have exhausted

    administrative remedies. Id. at 3, ¶¶ 13-16.

            Second, plaintiff filed a Step 1 grievance regarding the Officer Goss’s response

    to plaintiff declaring a medical emergency on February 4, 2019. Id. at 4, ¶ 20; Docket


                                                 14
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 15 of 18




    No. 66-1 at 1. The Step 1 grievance was denied because plaintiff filed it more than

    thirty days after the incident. Docket No. 37 at 4, ¶ 20; Docket No. 66- 1 at 1. After his

    Step 1 grievance was denied, plaintiff did not file a Step 2 grievance. Docket No. 37 at

    4, ¶ 21. Plaintiff filed no other grievances that are relevant to the allegations in the

    complaint. Id. at 5, ¶¶ 22-25.

           Plaintiff argues that the administrative remedies were unavailable because he

    cannot grieve a medical emergency as it occurs. Docket No. 109 at 10. However, that

    is neither what the PLRA requires nor what the magistrate judge concluded. Rather,

    plaintiff alleges that when he was refused medical treatment on February 4, 2019, his

    constitutional rights were violated. See, e.g., Docket No. 6 at 12, 18, ¶¶ 41, 75. As a

    prerequisite to filing suit, the PLRA mandates that an inmate utilize the administrative

    process to grieve the alleged violation, here, the refusal to provide medical treatment.

    See Little, 607 F.3d at 1249 (“Because the prison’s procedural requirements define the

    steps necessary for exhaustion, an inmate may only exhaust by properly following all of

    the steps laid out in the prison system’s grievance procedure.”). Thus, plaintiff was not

    required to file an emergency grievance during the medical emergency. Rather, once

    plaintiff was refused medical treatment, the PLRA requires plaintiff to redress that

    refusal through the grievance process. The magistrate judge concluded as much,

    finding that, “[b]efore [p]laintiff can file suit as to this alleged constitutional violation,”

    plaintiff was required to file “Step 1, 2, and 3 grievances as to this specific conduct.”

    Docket No. 104 at 25. Here, the undisputed evidence shows that plaintiff only filed a

    Step 1 grievance as to any incident relevant to the allegations in the complaint. Docket


                                                    15
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 16 of 18




    No. 37 at 4-5, ¶¶ 21-25. As a result, plaintiff has failed to exhaust his administrative

    remedies as to his claims under the Fourteenth Amendment, the Eighth Amendment,

    CRIPA, the Montez Act, and any possible remaining claim under the RA or the ADA.

           E. State Law Claims

           Plaintiff has not objected to that portion of the magistrate judge’s

    recommendation that the Court should decline to exercise supplemental jurisdiction

    over plaintiff’s state law claims. The Court has reviewed the non-objected portions of

    the recommendation to satisfy itself that there is “no clear error on the face of the

    record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the

    Court has concluded that this portion of the recommendation is a correct application of

    the facts and the law, and the Court declines to exercise supplemental jurisdiction over

    plaintiff’s state law claims.

           F. Does 1-8

           The magistrate judge found that plaintiff failed to serve or identify Does 1-8,

    concluded that dismissal of these unidentified defendants was appropriate for lack of

    service, and gave plaintiff until June 26, 2020 to show cause as to why Does 1-8

    should not be dismissed. Docket No. 104 at 37. Plaintiff has not shown cause or

    otherwise objected to the magistrate judge’s recommendation. The Court has reviewed

    the non-objected portions of the recommendation to satisfy itself that there is “no clear

    error on the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes.

    Based on this review, the Court has concluded that this portion of the recommendation

    is a correct application of the facts and the law.


                                                 16
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 17 of 18




    IV. CONCLUSION

           It is therefore

           ORDERED that the Recommendation of United States Magistrate Judge [Docket

    No. 104] is accepted. It is further

           ORDERED that the Colorado Department of Corrections defendants’ Motion to

    Dismiss [Docket No. 36] is converted to a motion for summary judgment as to the issue

    of exhaustion and is GRANTED. It is further

           ORDERED that all claims against the Colorado Department of Corrections, Mrs.

    Bufmack, Sgt. Schwab, Sgt. Massey, Sgt. Goss, Lt. London, Officer Harrington, Officer

    Frazier, HSA Anderson, and Mrs. Garcia are DISMISSED without prejudice.

           ORDERED that Officer Maldonado’s Motion to Dismiss [Docket No. 78] is

    converted to a motion for summary judgment as to the issue of exhaustion and is

    GRANTED. It is further

           ORDERED that all claims against Officer Maldonado are DISMISSED without

    prejudice. It is further

           ORDERED that Correctional Health Partner LLC’s Motion to Dismiss [Docket

    No. 85] is GRANTED. It is further

           ORDERED that all claims against Correctional Health Partners LLC are

    DISMISSED without prejudice. It is further

           ORDERED that Jackson & Coker Medical Group, LLC’s Motion to Dismiss

    [Docket No. 88] is GRANTED. It is further



                                                 17
Case 1:19-cv-01245-PAB-NYW Document 117 Filed 09/14/20 USDC Colorado Page 18 of 18




           ORDERED that all claims against Jackson & Coker Medical Group, LLC are

    DISMISSED without prejudice. It is further

           ORDERED that all claims against Does 1-8 are DISMISSED without prejudice. It

    is further

           ORDERED that this case is closed.



           DATED September 14, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                                 18
